Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Stephen J. Markman
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Joan L. Larsen
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis



                  ASSOCIATED BUILDERS AND CONTRACTORS v CITY OF LANSING

               Docket No. 149622. Argued October 15, 2015 (Calendar No. 8). Decided May 17, 2016.

               Associated Builders and Contractors brought an action in the Ingham Circuit Court
       against the city of Lansing, alleging that the city exceeded its authority by enacting an ordinance
       that established a prevailing wage for contracts, agreements, or other arrangements for
       construction on behalf of the city. The court, Clinton Canady III, J., granted plaintiff’s motion
       for summary disposition on the basis of Attorney General ex rel Lennane v Detroit, 225 Mich
       631 (1923), which held that, under Michigan’s 1908 Constitution, the setting of wage rates was a
       matter of state concern into which a city could not intrude. The Court of Appeals, BECKERING
       and SHAPIRO, JJ. (SAWYER, P.J., dissenting), reversed and remanded, stating that changes in the
       legal landscape had rendered Lennane obsolete and inapplicable. 305 Mich App 395 (2014).
       The Supreme Court granted defendant’s application for leave to appeal. 497 Mich 920 (2014).

             In an opinion by Chief Justice YOUNG, joined by Justices MARKMAN, MCCORMACK,
       VIVIANO, BERNSTEIN, and LARSEN, the Supreme Court held:

               The Court of Appeals correctly concluded that the city of Lansing had the authority under
       Const 1963, art 7, § 22 to enact an ordinance that established a prevailing wage. Lennane both
       applied to this factual circumstance and had not yet been overruled. Although Lennane was, in
       fact, incongruent with Michigan law as reflected in the current Constitution, the Court of
       Appeals had no authority to disregard Lennane. The Court of Appeals therefore erred by
       disregarding and refusing to apply Lennane. Because of this error, the Court of Appeals’
       decision was vacated but the result was affirmed.

               1. Lennane was decided under the 1908 Constitution, a provision of which stated that the
       electors of each city and village had the power to frame, adopt, and amend its charter and to pass
       all laws and ordinances relating to its municipal concerns, subject to the Constitution and general
       laws of the state. Interpreting this provision, the Lennane Court held that the regulation of wages
       paid to third-party employees working on municipal construction contracts was exclusively a
       matter of state, not municipal, concern. In concluding that a municipality’s powers did not
       include the power to enact such laws, the Lennane Court appears to have concluded that
       municipalities have only the powers relating to local concerns that were not expressly denied,
       and could wield only those powers expressly and explicitly granted. This conclusion found no
       support in the 1963 Constitution. Article 7, § 22 of the 1963 Constitution provides that the
electors of each city and village have the power and authority to frame, adopt, and amend its
charter, and to amend an existing charter of the city or village heretofore granted or enacted by
the Legislature for the government of the city or village. It further provides that each city and
village has the power to adopt resolutions and ordinances relating to its municipal concerns,
property, and government, subject to the Constitution and law, and that no enumeration of
powers granted to cities and villages in the Constitution shall limit or restrict the general grant of
authority conferred by article 7, § 22. The 1963 Constitution also contained a new provision,
article 7, § 34, which stated that the provisions of the Constitution and law concerning counties,
townships, cities, and villages must be construed liberally in their favor, and that the powers
granted to counties and townships by the Constitution and by law included those fairly implied
and not prohibited by the Constitution. The wages paid to employees of contractors working on
municipal contracts had a self-evident relationship to municipal concerns, property, and
government. Furthermore, the plain language of the 1963 Constitution grants cities and villages
broad powers over municipal concerns, property, and government whether those powers are
enumerated or not, and the relevant constitutional language does not state that a matter cannot be
a municipal concern if the state might also have an interest in it. Thus, if Lennane’s holding was
ever on firm constitutional ground, it no longer had sound footing after the people ratified the
1963 Constitution, and no reliance interests cautioned against overruling Lennane. Accordingly,
the rule in Lennane that city and village governments may not enact ordinances or charter
provisions governing the wages paid to third-party employees working on municipal
construction contracts was overruled.

        2. The Court of Appeals erred by failing to follow Lennane. While developments over
the past century undercut the foundation on which Lennane stood, its holding was never
explicitly superseded by the ratifiers of the 1963 Constitution or by the Legislature, nor was it
overruled by the Supreme Court. The Court of Appeals was bound to follow decisions of the
Supreme Court except when those decisions have clearly been overruled or superseded, and it
was not authorized to anticipatorily ignore a Supreme Court decision if it determined that the
foundations of the decision had been undermined. While the Court of Appeals decision reached
the correct result, it erred by usurping the Supreme Court’s role under the Constitution.

       Court of Appeals judgment vacated; result affirmed; case remanded to the Ingham Circuit
Court for further proceedings.

       Justice ZAHRA, concurring in the result, agreed that the prevailing-wage ordinance was a
valid exercise of the city’s authority under Const 1963, art 7, § 22, and also agreed that the
outcome in Lennane should be overruled. He wrote separately to address the powers granted to
municipalities by the 1963 Constitution, stating that municipalities may only act pursuant to
express grants of power and that the courts were constitutionally mandated to construe that
express power liberally.




                                         ©2016 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                      Chief Justice:          Justices:



OPINION                                               Robert P. Young, Jr. Stephen J. Markman
                                                                           Brian K. Zahra
                                                                           Bridget M. McCormack
                                                                           David F. Viviano
                                                                           Richard H. Bernstein
                                                                           Joan L. Larsen

                                                                       FILED May 17, 2016


                             STATE OF MICHIGAN

                                      SUPREME COURT


ASSOCIATED BUILDERS AND
CONTRACTORS,

               Plaintiff-Appellant,

v                                                              No. 149622

CITY OF LANSING,

               Defendant-Appellee.


BEFORE THE ENTIRE BENCH

YOUNG, C.J.
         Plaintiff appeals by leave the Court of Appeals’ opinion in Associated Builders &

Contractors v City of Lansing. 1 Plaintiff claims that the city of Lansing’s Ordinance

206.18(a) is unconstitutional under this Court’s 1923 decision Attorney General ex rel

Lennane v Detroit, 2 and is an unlawful usurpation of state power. The Court of Appeals
1
 Associated Builders & Contractors v City of Lansing, 305 Mich App 395; 853 NW2d
433 (2014).
2
    Attorney General ex rel Lennane v Detroit, 225 Mich 631; 196 NW 391 (1923).
majority disagreed, and ruled that subsequent changes to state law had caused Lennane to

be “superseded.” The Court of Appeals erred by exceeding its powers for refusing to

follow a decision from this Court that both applied and had not been overruled. Even so,

we now take this opportunity to overrule Lennane because subsequent constitutional

changes 3 have undercut its viability. We therefore vacate the Court of Appeals’ decision

but affirm the result for the reasons stated below.

                          FACTS AND PROCEDURAL HISTORY

         Defendant city of Lansing enacted an ordinance requiring contractors working on

city construction contracts to pay employees a prevailing wage. The ordinance states in

relevant part:

                No contract, agreement or other arrangement for construction on
         behalf of the City and involving mechanics and laborers, including truck
         drivers of the contractor and/or subcontractors, employed directly upon the
         site of the work, shall be approved and executed by the City unless the
         contractor and his or her subcontractors furnish proof and agree that such
         mechanics and laborers so employed shall receive at least the prevailing
         wages and fringe benefits for corresponding classes of mechanics and
         laborers, as determined by statistics compiled by the United States
         Department of Labor and related to the Greater Lansing area by such
         Department.[4]

         Plaintiff, a trade association, filed suit against Lansing, arguing that the ordinance

is unconstitutional because municipalities do not have the authority to adopt laws

regulating the wages paid by third parties, even where the relevant work is done on

municipal contracts paid for with municipal funds. Plaintiff relies primarily on this

3
    See Const 1963, art 7, §§ 22, 34.
4
    Lansing Ordinances, § 206.18a.



                                               2
Court’s 1923 Lennane decision, which held that, under this state’s 1908 Constitution, the

city of Detroit could not enact an essentially analogous ordinance and related city charter

provision. 5    In response, defendant argued that the legal landscape, particularly the

ratification of a new constitution in 1963, had changed so radically that Lennane was no

longer relevant in determining the question at hand. The trial court granted summary

disposition to plaintiff, ruling that Lennane made it clear that the regulation of wages was

a matter of state, not municipal, concern, under the Michigan Constitution 6 and the Home

Rule Act, 7 though it did take note of Lennane’s “archaic nature.”


5
    Lennane, 225 Mich at 641.
6
    Most relevant to our analysis, Article 7, § 22 of the 1963 Constitution provides:

                Under general laws the electors of each city and village shall have
         the power and authority to frame, adopt and amend its charter, and to
         amend an existing charter of the city or village heretofore granted or
         enacted by the legislature for the government of the city or village. Each
         such city and village shall have power to adopt resolutions and ordinances
         relating to its municipal concerns, property and government, subject to the
         constitution and law. No enumeration of powers granted to cities and
         villages in this constitution shall limit or restrict the general grant of
         authority conferred by this section.
7
 MCL 117.4j. We decide this case under the Michigan Constitution, but the similar text
of the Home Rule Act informs our decision. In relevant part, the Act states:

                Each city may in its charter provide:

                                        * * *

                 For the exercise of all municipal powers in the management and
         control of municipal property and in the administration of the municipal
         government, whether such powers be expressly enumerated or not; for any
         act to advance the interests of the city, the good government and prosperity
         of the municipality and its inhabitants and through its regularly constituted


                                               3
         The Court of Appeals panel reversed the lower court in a published, split

decision. 8       Although the panel majority stated that its opinion “neither overrule[s]

Lennane nor deviate[s] from the rule of stare decisis,” 9 the majority nevertheless ruled

that changes in the legal landscape had, in fact, rendered Lennane obsolete and

inapplicable. The panel stated that “the foundation upon which Lennane stood has been

rejected by our Supreme Court.” 10 One judge dissented, arguing that the majority was

unlawfully striking down a decision by this Court because Lennane had never been

overruled—either implicitly or explicitly—or rendered inapplicable.         The dissenting

opinion stated:

         [T]he Court’s conclusion in Lennane that this is a matter of state concern
         has never been overruled. Therefore . . . defendant’s powers . . . do not
         extend to this ordinance until and unless the Supreme Court revisits its
         conclusion in Lennane, or the Legislature explicitly grants cities the power
         to adopt prevailing wage ordinances.[11]

This appeal followed.




         authority to pass all laws and ordinances relating to its municipal concerns
         subject to the constitution and general laws of this state.
8
    Associated Builders, 305 Mich App at 398.
9
    Id. at 411.
10
   Id. It is because the panel below failed to give deference to the precedential authority
of our opinions that we vacate the opinion of the Court of Appeals.
11
     Id. at 421 (SAWYER, J., dissenting).



                                               4
                                 STANDARD OF REVIEW

         This Court reviews de novo both questions of constitutional law and a trial court’s

decision on a motion for summary disposition. 12

                                         ANALYSIS

         We take this opportunity to overrule Lennane. Lennane’s conception of municipal

power may or may not have been well-grounded in Michigan’s 1908 Constitution and the

legal landscape of the time, but it is certainly incongruent with the state of our law as

reflected in our current Constitution.      We therefore conclude that Lennane has no

continuing viability in light of the adoption of our 1963 Constitution.

         The 1908 Constitution read in relevant part:

                 Under such general laws, the electors of each city and village shall
         have power to frame, adopt, and amend its charter, . . . and, through its
         regularly constituted authority, to pass all laws and ordinances relating to
         its municipal concerns, subject to the Constitution and general laws of this
         state.[13]

         Interpreting this constitutional provision, the Lennane Court held that the

regulation of wages paid to third-party employees working on municipal construction




12
     Dep’t of Transp v Tompkins, 481 Mich 184, 190; 749 NW2d 716 (2008).
13
     Const 1908, art 8, § 21.



                                              5
contracts was exclusively a matter of “state,” not “municipal,” concern. 14             Quoting

liberally from a 1919 case, Kalamazoo v Titus, 15 the Lennane Court stated:

                 “The charter provision, the ordinance, the argument made for the
         city, indeed, the suit itself, reflect a popular interest in, and, we conceive, a
         popular misunderstanding about, the subject of home rule, so-called, in
         cities. There is apparent a widely spread notion that lately, in some way,
         cities have become possessed of greatly enlarged powers, the right to
         exercise which may come from mere assertion of their existence and the
         purpose to exercise them. Whether these powers are really inherent in the
         community, but their exercise formerly was restrained, or are derived from
         a new grant of power by the State, or may be properly ascribed to both
         inherent right and to a new grant, are questions which do not seem to bother
         very much the advocates of the doctrine that they in any event exist. On the
         other hand, there is expression of grave doubt whether, in the view of the
         law, there has been any enlargement or extension of the subjects of
         municipal legislation and control or of the powers of cities except as those
         subjects and powers are specifically enumerated and designated in the
         Constitution itself and in the home rule act.”[16]

         By quoting Titus at such length, the Lennane Court appears to have been posing

itself a question: under the 1908 Constitution, what, exactly, are the default powers of

municipalities? Do municipalities have all powers relating to local concerns that are not

expressly denied, or can they wield only those powers expressly and explicitly granted?

In concluding that a municipality’s powers did not include the power to enact laws


14
   Lennane, 225 Mich at 638 (“The police power rests in the State. . . . While the
municipality in the performance of certain of its functions acts as agent of the State it
may not as such agent fix for the State its public policy. That power has not been
delegated to these agents of the State. Unless delegated in some effective way the police
power remains in the State.”).
15
     Kalamazoo v Titus, 208 Mich 252; 175 NW 480 (1919).
16
   Lennane, 225 Mich at 639, quoting Titus, 208 Mich at 260-261 (emphasis added;
citation omitted).



                                                6
regulating the wages paid to third-party employees working on municipal construction

contracts, the Lennane Court appears to have chosen the latter answer.

         This conclusion finds no support in the 1963 Constitution. Article 7, § 22 of the

1963 Constitution provides:

                Under general laws the electors of each city and village shall have
         the power and authority to frame, adopt and amend its charter, and to
         amend an existing charter of the city or village heretofore granted or
         enacted by the legislature for the government of the city or village. Each
         such city and village shall have power to adopt resolutions and ordinances
         relating to its municipal concerns, property and government, subject to the
         constitution and law. No enumeration of powers granted to cities and
         villages in this constitution shall limit or restrict the general grant of
         authority conferred by this section.[17]

Explaining these highlighted changes, the Address to the People states:

                This is a revision of Sec. 21, Article VIII, of the present [1908]
         constitution and reflects Michigan’s successful experience with home rule.
         The new language is a more positive statement of municipal powers, giving
         home rule cities and villages full power over their own property and
         government, subject to this constitution and law.[18]

The 1963 Constitution also contained a new provision, Article 7, § 34:

                 The provisions of this constitution and law concerning counties,
         townships, cities and villages shall be liberally construed in their favor.
         Powers granted to counties and townships by this constitution and by law
         shall include those fairly implied and not prohibited by this constitution.[19]

17
     The new language added is highlighted.
18
     2 Official Record, Constitutional Convention 1961, p 3393 (emphasis added).
19
     Const 1963, art 7, § 34. The Address to the People for this provision explains:

                This is a new section intended to direct the courts to give a liberal or
         broad construction to statutes and constitutional provisions concerning all
         local governments. Home rule cities and villages already enjoy a broad


                                               7
         If it was ever the case, we conclude that, given the newly added language that

expresses the people’s will to give municipalities even greater latitude to conduct their

business, there is simply no way to read our current constitutional provisions and reach

the conclusion that “there is . . . grave doubt whether . . . there has been any enlargement

or extension of the subjects of municipal legislation and control or of the powers of cities

except as those subjects and powers are specifically enumerated and designated in the

Constitution itself and in the home rule act.” 20 Under our current Constitution, there is

simply no room for doubt about the expanded scope of authority of Michigan’s cities and

villages: “No enumeration of powers granted to cities and villages in this constitution

shall limit or restrict the general grant of authority conferred by this section.” 21

Moreover, these powers over “municipal concerns, property and government” are to be

“liberally construed.” 22       In contrast, the Lennane Court briefly interpreted the more

limited language in the 1908 Constitution—granting cities and villages the right to “pass

all laws and ordinances relating to its municipal concerns”—decided upon a narrow

conception of local authority, and declared, with scant analysis, that a prevailing wage

law similar to this one was exclusively a matter of “state concern.”


         construction of their powers and it is the intention here to extend to
         counties and townships within the powers granted to them equivalent
         latitude in the interpretation of the constitution and statutes. [2 Official
         Record, Constitutional Convention 1961, p 3395 (emphasis added).]
20
     Lennane, 225 Mich at 639.
21
     Const 1963, art 7, § 22.
22
     Const 1963, art 7, § 34.



                                                8
       But the wages paid to employees of contractors working on municipal contracts

have a self-evident relationship to “municipal concerns, property, and government,” if

those words are even reasonably, if not liberally, construed. Those wage rates concern

how a municipality acts as a market participant, spending its own money on its own

projects. 23 If a municipality has broad powers over local concerns, it certainly has the

power to set terms for the contracts it enters into with third parties for its own municipal

projects—including provisions relating to the wages paid to third-party employees. This

way the municipality controls its own money, and presumably expresses its citizens’

preference as to what those who work on public projects should be paid. We see nothing

in these municipal aims that falls outside the ambit of Article 7, § 22 of the 1963

Constitution. 24




23
    Merriam-Webster’s Collegiate Dictionary (11th ed) defines “municipal” as “of,
relating to, or characteristic of a municipality,” which is “a primarily urban political unit
having corporate status and usu. powers of self-government.” The same dictionary
defines “property” as “something owned or possessed,” and defines “government” as “the
act or process of governing . . . authoritative direction or control.” All three of these
definitions are broad enough to encompass the conditions a municipality places in its
municipality-funded construction contracts, including conditions as to what contractors
on those projects pay their workers. These contracts clearly “relate to” the municipality,
in that they are public projects; they concern a municipality’s own money and property,
things that it clearly “owns or possesses”; and a municipality certainly has “authoritative
direction or control” over its own public-works projects.
24
  Nothing in this opinion should be interpreted to imply that municipalities are sovereign
entities with extraconstitutional powers or the ability to negate legislative action. See
Const 1963, art 7, § 22 (“Each . . . city and village shall have power to adopt resolutions
and ordinances relating to its municipal concerns, property and government, subject to
the constitution and law.”) (emphasis added).



                                             9
       Furthermore, Lennane’s holding appears to rest on an implicit dichotomy: if

something is a matter of “state concern” it cannot also be a matter of “local concern.” 25

But this binary understanding does not comport with the plain language of the 1963

Constitution, which grants cities and villages broad powers over “municipal concerns,

property and government” whether those powers are enumerated or not. The relevant

constitutional language does not state that a matter cannot be a “municipal concern” if the

state might also have an interest in it. 26 While a binary understanding of state and local

governmental power might have been common 100 years ago, 27 the ratifiers of the 1963

25
  It is somewhat difficult to parse this aspect of Lennane’s holding, because the Lennane
Court never explains precisely why the wages paid to third-party employees working on
municipal construction contracts are matters of state concern.
26
  Indeed, in this very area of prevailing wages, the Legislature explicitly omits
municipalities from its list of affected governmental “contracting agents” in the state
prevailing wage statute, MCL 408.551(c). This drafting decision strongly suggests an
independent local role for setting wage rates on municipal contracts. At the very least,
there is no evidence that the Legislature intended to preempt municipal authority in this
area.
27
   Along with Lennane, several older cases appear to adopt this binary conception of state
and local governance. See, e.g., People ex rel Bd of Detroit Park Commissions v Detroit
Common Council, 28 Mich 227, 240 (1873) (“Whoever insists upon the right of the State
to interfere and control by cumpulsory [sic] legislation the action of the local
constituency in matters exclusively of local concern, should be prepared to defend a like
interference in the action of private corporations and of natural persons.”); Thomas v
Wayne Co Bd of Supervisors, 214 Mich 72, 84; 182 NW 417 (1921) (“[Establishing and
maintaining a tract index] is purely a matter of local concern. Neither the state as a whole
nor any person other than a taxpayer of Wayne county [sic] has any interest in the
matter.”). Since the passage of the 1963 Constitution, however, Michigan courts have
not relied upon this archaic, binary conception of state and local power. See Airlines
Parking, Inc v Wayne Co, 452 Mich 527, 539; 550 NW2d 490 (1996) (“[M]atters of local
concern may also be matters of state concern.”). In the face of explicit textual direction
to the contrary, we decline to impose such an anachronistic conception of state and local
government on our current constitution.



                                            10
Constitution do not appear to have worked under the same apprehension—instead we are

left with their words: “The provisions of this constitution and law concerning counties,

townships, cities and villages shall be liberally construed in their favor.” 28

         Thus, if Lennane’s holding was ever on firm constitutional ground, it no longer

had sound footing after the people ratified the 1963 Constitution. We agree with the

Court of Appeals majority that subsequent changes in the law have undercut Lennane’s

foundations. 29 Accordingly, we conclude that “changes in the law . . . no longer justify

the questioned decision.” 30 Nor do we believe that any reliance interests affected by this

28
     Const 1963, art 7, § 34.
29
   The Court of Appeals panel majority stated that “the foundation upon which Lennane
stood has been rejected by our Supreme Court.” Associated Builders, 305 Mich App at
411. The panel majority relied on language from decisions of this Court, including
Rental Prop Owners Ass’n of Kent Co v Grand Rapids, 455 Mich 246, 253-254; 566
NW2d 514 (1997) (“Home rule cites have broad powers to enact ordinances for the
benefit of municipal concerns under the Michigan Constitution . . . . The home rule cities
act is intended to give cities a large measure of home rule. It grants general rights and
powers subject to enumerated restrictions.”) (citations omitted), Detroit v Walker, 445
Mich 682, 690; 520 NW2d 135 (1994) (“[I]t is clear that home rule cities enjoy not only
those powers specifically granted, but they may also exercise all powers not expressly
denied. Home rule cities are empowered to form for themselves a plan of government
suited to their unique needs and, upon local matters, exercise the treasured right of self-
governance.”) (citation omitted), and AFSCME v Detroit, 468 Mich 388, 410; 662 NW2d
695 (2003), quoting Walker, 445 Mich at 690 (“We have held that ‘home rule cities enjoy
not only those powers specifically granted, but they may also exercise all powers not
expressly denied.’ ”). While all of these cases use clear language acknowledging the
broad grants of municipal authority in the 1963 Constitution and the Home Rule Act,
none of them relate directly to the problem at issue in this case or purport to overrule
Lennane. These cases support the point made by the panel. However, rather than rely
primarily on the gloss in some of our past cases, we take this opportunity to overrule
Lennane anchoring our decision on the text of the 1963 Constitution itself.
30
   Robinson v Detroit, 462 Mich 439, 464; 613 NW2d 307 (2000). While the “first
inquiry” in considering whether to overrule a prior decision of this Court is generally


                                              11
Court’s overruling Lennane caution against our analysis.          Reliance interests, while

important to the rule of stare decisis, must fall to the wayside when this Court is

addressing actual changes in the text of our constitutions. We therefore declare that

Lennane has no continuing viability and repudiate its conception of municipal authority

in light of the ratification of the 1963 Constitution. The rule in Lennane—that city and

village governments may not enact ordinances or charter provisions governing the wages

paid to third-party employees working on municipal construction contracts—is overruled.

         Nonetheless, we also agree with Court of Appeals dissent’s following assessment

of the binding nature of Lennane before the instant decision:

                [T]he Court’s conclusion in Lennane that this is a matter of state
         concern has never been overruled. Therefore, even if we apply a “liberal
         construction” to defendant’s powers, they do not extend to this ordinance
         until and unless the Supreme Court revisits its conclusion in Lennane, or
         the Legislature explicitly grants cities the power to adopt prevailing wage
         ordinances.[31]

         While it is inarguable that developments over the past century have undercut the

foundation upon which Lennane stood, its holding was never explicitly superseded by the


whether that prior decision was wrongly decided, Sington v Chrysler Corp, 467 Mich
144, 162; 648 NW2d 624 (2002), in cases such as this where the legal landscape has
changed dramatically, it adds little to the inquiry to determine whether the prior decision
was correctly decided under obsolete law. See Robinson, 462 Mich at 455 (concluding
that Fiser v Ann Arbor, 417 Mich 461; 339 NW2d 413 (1983), “may have been proper
when decided, but it is no longer ‘good law’ after Ross [v Consumers Power Co (On
Rehearing), 420 Mich 567; 363 NW2d 641 (1984)]”). We note, however, that Lennane
offered precious little textual analysis for its conclusion, so to the extent that the phrase
“municipal concerns” remains unchanged between the 1908 and 1963 Constitutions,
Lennane’s analysis of that term is not particularly illuminating.
31
     Associated Builders, 305 Mich App at 421 (SAWYER, J., dissenting).



                                             12
ratifiers of the 1963 Constitution or by the Legislature, nor was it overruled by this Court.

The Court of Appeals is bound to follow decisions by this Court except where those

decisions have clearly been overruled or superseded, 32 and is not authorized to

anticipatorily ignore our decisions where it determines that the foundations of a Supreme

Court decision have been undermined. 33 Thus, while we agree with the result of the

Court of Appeals’ decision, we disapprove of its usurpation of this Court’s role under our

Constitution.

                                      CONCLUSION

       Lennane, whatever its merits when it was decided, has been undercut by the

adoption of the 1963 Constitution.        We therefore overrule Lennane.         Under our

Constitution, cities and villages may enact ordinances relating to “municipal concerns,


32
   Although one can determine with relative ease whether a case was overruled by this
Court, we acknowledge that it is not always so easy to determine whether a case has been
“clearly overruled or superseded” by intervening changes in the positive law. At one end
of the spectrum are situations in which the Legislature has entirely repealed or amended a
statute to expressly repudiate a court decision. In such situations, lower courts have the
power to make decisions without being bound by prior cases that were decided under the
now repudiated previous positive law. The other end of the spectrum is harder to define;
however, as it relates to this case, since both the 1908 Constitution and the 1963
Constitution contain the phrase at issue in Lennane—“relating to its municipal
concerns”—the Court of Appeals was bound by Lennane because it had not been clearly
superseded.
33
   “While the Court of Appeals may properly express its belief that a decision of this
Court was wrongly decided or is no longer viable, that conclusion does not excuse the
Court of Appeals from applying the decision to the case before it.” Boyd v W G Wade
Shows, 443 Mich 515, 523; 505 NW2d 544 (1993), overruled on other grounds by
Karaczewski v Farbman Stein & Co, 478 Mich 28; 732 NW2d 56 (2007), itself overruled
in part by Bezeau v Palace Sports & Entertainment, Inc, 487 Mich 455; 795 NW2d 797
(2010).



                                             13
property and government,” including ordinances and charter provisions regulating the

wages paid to third-party employees working on municipal construction contracts,

“subject to the constitution and law.” 34

         The Court of Appeals erred, however, by disregarding precedent from this Court

that has not been clearly overruled by the Court or superseded by subsequent legislation

or constitutional amendment. “[I]t is the Supreme Court’s obligation to overrule or

modify case law if it becomes obsolete, and until this Court takes such action, the Court

of Appeals and all lower courts are bound by that authority.” 35 Because of this error, we

vacate the Court of Appeals’ decision but affirm the result, for the reasons stated above.


                                                        Robert P. Young, Jr.
                                                        Stephen J. Markman
                                                        Bridget M. McCormack
                                                        David F. Viviano
                                                        Richard H. Bernstein
                                                        Joan L. Larsen




34
     Const 1963, art 7, § 22.
35
     Boyd, 443 Mich at 523.



                                            14
                               STATE OF MICHIGAN

                                       SUPREME COURT


ASSOCIATED BUILDERS &
CONTRACTORS,

                Plaintiff-Appellant,

v                                                             No. 149622

CITY OF LANSING,

                Defendant-Appellee.


ZAHRA, J. (concurring in result).
         I agree with the majority’s ultimate conclusion that the prevailing-wage ordinance

is expressly authorized by Const 1963, art 7, § 22. I write separately to address the

powers granted to municipalities by the 1963 Constitution.

         Municipalities have never possessed inherent authority not expressly granted by

the Constitution or laws of Michigan, and do not have it today. It was not until the 1908

Constitution that municipalities were granted the power of self-governance, a concept

known as “home rule.”

         The 1908 Constitution required the Legislature to enact a general law for the

incorporation of cities and villages:

                 The legislature shall provide by a general law for the incorporation
         of cities, and by a general law for the incorporation of villages; such
         general laws shall limit their rate of taxation for municipal purposes, and
         restrict their powers of borrowing money and contracting debts.[1]

1
    Const 1908, art 8, § 20.
Section 21 of the 1908 Constitution also provided the first “charter” provision, vesting in

municipalities the power of home rule. This provision allowed municipalities to frame,

adopt, and amend their charters, and states:

                 Under such general laws, the electors of each city and village shall
         have power and authority to frame, adopt and amend its charter, and to
         amend an existing charter of the city or village heretofore granted or passed
         by the legislature for the government of the city or village and, through its
         regularly constituted authority, to pass all laws and ordinances relating to
         its municipal concerns, subject to the constitution and general laws of this
         state.[2]

The Address to the People accompanying the 1908 Constitution explained the addition of

constitutional provisions pertaining to home rule—a concept not found in prior

constitutions—in detail:

                 The provisions herein contained are designed to meet the modern
         conditions affecting municipal affairs; to authorize through appropriate
         legislation that which has heretofore been denominated “Home Rule.”

                 These provisions constitute a marked advance from the present
         constitutional provisions relating to cities and villages by doing away with
         the principle of classification and with special charters, granted and subject
         to amendment only by the state legislature. The purpose is to invest the
         legislature with power to enact into law such broad general principles
         relative to organization and administration as are or may be common to all
         cities and all villages, each city being left to frame, adopt and amend those
         charter provisions which have reference to their local concerns. The most
         prominent reasons offered for this change are that each municipality is the
         best judge of its local needs and the best able to provide for its local
         necessities; that inasmuch as special charters and their amendments are now
         of local origin, the state legislature will become much more efficient and its
         terms much shorter if the labor of passing upon the great mass of detail
         incident to municipal affairs is taken from that body and given into the
         hands of the people primarily interested.

2
    Const 1908, art 8, § 21.



                                               2
               Under these provisions, cities and villages, as under the present
         [1850] constitution, will remain subject to the constitution and all the
         general laws of the state.[3]

Thus, under the 1908 Constitution, municipalities had for the first time the power to

govern their own affairs. But this constitutional change did not grant municipalities

inherent authority based solely on the assertion of their existence. Instead, this was a

specific but limited grant of the power of home rule that was “subject to the constitution

and general laws of this state.” 4 The grant of home rule expressly provides municipalities

with greater control over local affairs, but it did not create any inherent authority in

municipalities. The Court in Attorney General ex rel Lennane v Detroit recognized this

when it dismissed the notion that municipalities have inherent authority. The powers are

limited to those “specifically enumerated and designated in the Constitution itself and in

the home rule act.” 5

         The 1963 Constitution contains a similar charter provision to that found in the

1908 Constitution that specifically grants the power of home rule. The 1963 Constitution

also added a provision that states, “[n]o enumeration of powers granted to cities . . . in

this constitution shall limit . . . the general grant of authority conferred by [Const 1963,

art 7, § 22].” 6 This language merely guides courts on how to construe this constitutional

provision.      Despite the express grant of authority conferred by § 22, the 1963

3
    Official Record, Constitutional Convention 1907-1908, pp 42-43.
4
    Const 1908, art 8, § 21.
5
 Attorney General ex rel Lennane v Detroit, 225 Mich 631, 639; 196 NW 391 (1923),
quoting Kalamazoo v Titus, 208 Mich 252, 261; 175 NW 480 (1919).
6
    Const 1963, art 7, § 22.



                                             3
Constitution contains other enumerated powers granted to municipalities. 7 As it plainly

states, the last sentence of article 7, § 22 makes it clear that no enumeration of power in

other parts of the 1963 Constitution “shall limit . . . the general grant of authority

conferred by . . . section [22].” This language does not confer a new grant of power.

Instead, it is a rule of construction. Municipalities are not sovereign entities that have

inherent authority; they are creations of the state that derive their power and authority

from the state. 8 We reiterated this fundamental principle in City of Taylor v Detroit

Edison Co:

        “[Local governments] have no inherent jurisdiction to make laws or adopt
        regulations of government; they are governments of enumerated powers,
        acting by a delegated authority; so that while the State legislature may
        exercise such powers of government coming within a proper designation of
        legislative power as are not expressly or impliedly prohibited, the local
        authorities can exercise those only which are expressly or impliedly
        conferred, and subject to such regulations or restrictions as are annexed to
        the grant.”[9]

        The 1963 Constitution provided another rule of construction not found in previous

constitutions that proves helpful to the disposition of this case. Article 7, § 34 of the

1963 Constitution directs that the laws and constitutional provisions relating to the

specific grant of municipal powers be liberally construed:

7
  See, e.g., Const 1963, art 7, § 23 (“Any city or village may acquire . . . parks,
boulevards, cemeteries, hospitals and all works which involve the public health or
safety.”); Const 1963, art 7, § 24 (“Subject to this constitution, any city or village may
acquire . . . public service facilities . . . .”).
8
    See Bivens v Grand Rapids, 443 Mich 391, 397; 505 NW2d 239 (1993).
9
 City of Taylor v Detroit Edison Co, 475 Mich 109, 115; 715 NW2d 28 (2006), quoting
Titus, 208 Mich at 262.



                                             4
                 The provisions of this constitution and law concerning counties,
         townships, cities and villages shall be liberally construed in their favor.
         Powers granted to counties and townships by this constitution and by law
         shall include those fairly implied and not prohibited by this constitution.[10]

         Applying this rule of construction to the present case, the city of Lansing’s

prevailing-wage ordinance survives constitutional challenge. This ordinance requires that

private employers pay their employees the local prevailing wage when contracting with

Lansing for municipal projects. 11 This is strikingly similar to the ordinance at issue in

Lennane. While the Lennane Court concluded that the prevailing-wage ordinance before

it was a state concern outside the power of a municipality to regulate, the Court offered

no reasoning to support its conclusion. Significantly, Lennane was decided under the

1908 Constitution, which did not direct a liberal construction of home rule authority.

And while we give Lennane deference, the 1963 Constitution directs us to interpret

matters of home rule liberally. Following this direction, it is apparent that the prevailing-

wage ordinance before us today is a matter of municipal concern. 12

         In sum, I agree with the majority that under the 1963 Constitution the city of

Lansing’s prevailing-wage ordinance is a valid exercise of the specific grant of authority


10
     Const 1963, art 7, § 34.
11
     Lansing Ordinances, § 206.18(a).
12
   I also agree with the Court of Appeals’ conclusion that preemption does not apply.
Neither the Minimum Wage Law, MCL 408.381 et seq., which was repealed in 2014, nor
the Michigan prevailing wage act, MCL 408.551 to MCL 408.558, prohibits
municipalities from setting prevailing wage rates for municipal contracts or agreements.
Additionally, no state law occupies the entire field of establishing prevailing wages. See
Associated Builders & Contractors v City of Lansing, 305 Mich App 395, 414; 853
NW2d 433 (2014).



                                               5
found in Const 1963, art 7, § 22. I also agree with the majority that the outcome in

Lennane should be overruled. Municipalities may only act pursuant to express grants of

power. We are constitutionally mandated to construe that express power liberally. To

this extent, I concur in the majority opinion.



                                                     Brian K. Zahra




                                                 6